
	

114 HR 3369 IH: Restructuring Underutilized Resources for Advancing Learning Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3369
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Loebsack introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish an Office of Rural Education Policy in the Department of Education, make other
			 modifications to Federal law to improve rural schools, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Restructuring Underutilized Resources for Advancing Learning Act or the RURAL Act. 2.Findings and purposes (a)FindingsThe Congress finds the following:
 (1)Rural schools have unique challenges and benefits. (2)More than 33 percent of regular elementary and secondary public schools nationwide are in locations classified as rural. As of the 2010–2011 school year, more than 20 percent of public school students were enrolled in rural school districts.
 (3)In rural areas of the United States, 6,100,000 children live in poverty. (4)Among children living in rural areas, 24 percent live in poverty, compared to 20 percent among nonrural children.
 (5)Rural schools have fewer financial resources than non-rural schools, largely as a result of diminished local property tax bases and inequitable distributions of State funds.
 (6)There is a substantial pay gap for teachers and administrators in rural school districts. Rural teachers and administrators in the U.S. earn about $10,000 less than their counterparts in nonrural schools.
 (7)Rural schools have difficulty recruiting and retaining teachers. A recent survey of rural school superintendents suggests low salaries combined with social and geographic isolation are the primary factors responsible for difficulties recruiting and retaining teachers.
 (8)Digital learning technology holds the promise of transforming rural education by removing barriers of distance and increasing school capacity.
 (9)While many large urban local education agencies are at the forefront of implementing new digital learning innovations, it is often harder for smaller and more rural local education agencies to access these tools. Smaller local education agencies with less capacity may also find it more difficult to provide the training needed to effectively implement new digital learning technologies.
 (10)Low literacy rates among parents in poor rural communities affect the early language development and educational aspirations of children.
 (11)Investing in after-school programs helps children in rural communities break out of the cycle of poverty and creates opportunities for at-risk youth.
 (12)In areas in which resources are limited, after-school programs are often the only source of supplemental enrichment in literacy, nutrition education, technology, and preparation for college and entrance exams.
 (13)Children attending rural schools have the lowest median per-student funding for after-school programs under the 21st Century Community Learning Center Program under part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.), as compared to children attending urban and suburban schools.
 (b)PurposesThe purposes of this Act are— (1)to establish an Office of Rural Education Policy in the Department of Education;
 (2)to provide input to the Secretary of Education regarding the impact of proposed changes in law, regulations, policies, rules, and budgets on rural schools and communities;
 (3)to provide a tax incentive to individuals teaching in elementary and secondary schools located in rural or high unemployment areas and to individuals who achieve certification from the National Board for Professional Teaching Standards;
 (4)to support the expansion of the use of digital learning through competitive grants to partnerships to implement and evaluate the results of technology-based learning practices, strategies, tools, or programs at rural schools; and
 (5)to enhance after-school programs in rural areas by helping communities establish after-school programs and improve existing programs by over-coming barriers to service.
				IIncentives to Educate American Children
			101.Refundable tax credit for educators and school leaders in elementary and secondary schools located
			 in high poverty or rural areas
 (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
					
						36C.Tax credit for educators and school leaders in elementary and secondary schools located in high
			 poverty or rural areas
 (a)Allowance of creditIn the case of an eligible teacher or school leader, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to the applicable amount for the eligible academic year ending during such taxable year.
 (b)Applicable amountFor purposes of this section— (1)Teachers in schools in rural areas or schools with high poverty (A)In generalIn the case of an eligible teacher who performs services in a public kindergarten or a public elementary or secondary school described in subparagraph (B) during the eligible academic year, the applicable amount is $1,000.
 (B)School describedA public kindergarten or a public elementary or secondary school is described in this subparagraph if—
 (i)at least 75 percent of the students attending such kindergarten or school receive free or reduced-cost lunches under the school lunch program established under the Richard B. Russell National School Lunch Act, or
 (ii)such kindergarten or school is designated with a school locale code of 32, 33, 41, 42, or 43, as determined by the Secretary of Education.
 (2)Certified teachersIn the case of an eligible teacher who is described in paragraph (1) and who is certified by the National Board for Professional Teaching Standards for the eligible academic year, paragraph (1)(A) shall be applied by substituting $2,000 for $1,000.
 (3)Eligible school leaders in schools in rural areasIn the case of an eligible school leader who serves in a public kindergarten or a public elementary or secondary school described in paragraph (1)(B)(ii), paragraph (1)(A) shall be applied by substituting $2,000 for $1,000.
 (c)Eligible teacherFor purposes of this section, the term eligible teacher means, for any eligible academic year, an individual who is a kindergarten through grade 12 classroom teacher or instructor in a public kindergarten or a public elementary or secondary school on a full-time basis for such eligible academic year.
 (d)Eligible school leaderFor purposes of this section, the term eligible school leader means, for any eligible academic year, an individual who, on a full-time basis for such eligible academic year, is a kindergarten through grade 12 principal or assistant principal in a public kindergarten or a public elementary or is a school superintendent or other administrator employed by a local educational agency.
 (e)Additional definitionsFor purposes of this section— (1)Elementary and secondary schools; local educational agencyThe terms elementary school, secondary school, and local educational agency have the respective meanings given such terms by section 9101 of the Elementary and Secondary Education Act of 1965.
 (2)Eligible academic yearThe term eligible academic year means any academic year ending in a taxable year beginning after December 31, 2015.. (b)Conforming amendments (1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting , 36C after 36B.
 (2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
						
							
								Sec. 36C. Tax credit for educators and school leaders in elementary and secondary schools located
			 in high poverty or rural areas..
 (c)Effective dateThe amendments made by this section shall apply to academic years ending in taxable years beginning after December 31, 2015.
				IIOffice of Rural Education Policy
			201.Establishment of Office of Rural Education Policy
 (a)In generalTitle II of the Department of Education Organization Act (20 U.S.C. 3411 et seq.) is amended by adding at the end the following:
					
						221.Office of Rural Education Policy
 (a)In generalThere shall be, in the Office of Elementary and Secondary Education of the Department, an Office of Rural Education Policy (referred to in this section as the Office).
							(b)Director; duties
 (1)In generalThe Office shall be headed by a Director, who shall advise the Secretary on the characteristics and needs of rural schools and the effects of current policies and proposed statutory, regulatory, administrative, and budgetary changes on State educational agencies, and local educational agencies, that serve schools with a locale code of 32, 33, 41, 42, or 43, as determined by the Secretary.
 (2)Additional duties of the DirectorIn addition to advising the Secretary with respect to the matters described in paragraph (1), the Director of the Office of Rural Education Policy (referred to in this section as the Director), through the Office, shall—
 (A)establish and maintain a clearinghouse for collecting and disseminating information on— (i)teacher and principal recruitment and retention at rural elementary schools and rural secondary schools;
 (ii)access to, and implementation and use of, technology and distance learning at such schools; (iii)rigorous coursework delivery through distance learning at such schools;
 (iv)student achievement at such schools, including the achievement of low-income and minority students; (v)innovative approaches in rural education to increase student achievement;
 (vi)higher education and career readiness and secondary school completion of students enrolled in such schools;
 (vii)access to, and quality of, early childhood development for children located in rural areas; (viii)access to, or partnerships with, community-based organizations in rural areas;
 (ix)the availability of professional development opportunities for rural teachers and principals; (x)the availability of Federal and other grants and assistance that are specifically geared or applicable to rural schools; and
 (xi)the financing of such schools; (B)identify innovative research and demonstration projects on topics of importance to rural elementary schools and rural secondary schools, including gaps in such research, and recommend such topics for study by the Institute of Education Sciences and other research agencies;
 (C)coordinate the activities within the Department that relate to rural education; (D)provide information to the Secretary and others in the Department with respect to the activities of other Federal departments and agencies that relate to rural education, including activities relating to rural housing, rural agricultural services, rural transportation, rural economic development, rural career and technical training, rural health care, rural disability services, and rural mental health;
 (E)coordinate with the Bureau of Indian Education, the Bureau of Indian Affairs, the Department of the Interior, and the schools administered by such agencies regarding rural education;
 (F)provide, directly or through grants, cooperative agreements, or contracts, technical assistance and other activities as necessary to support activities related to improving education in rural areas; and
 (G)produce an annual report on the condition of rural education that is delivered to the members of the Education and the Workforce Committee of the House of Representatives and the Health, Education, Labor, and Pensions Committee of the Senate and published on the Department’s Web site.
									(c)Impact analyses of rules and regulations on rural schools
 (1)Proposed rulemakingWhenever the Secretary publishes a general notice of proposed rulemaking for any rule or regulation that may have a significant impact on State educational agencies or local educational agencies serving schools with a locale code of 32, 33, 41, 42, or 43, as determined by the Secretary, the Secretary (acting through the Director) shall prepare and make available for public comment an initial regulatory impact analysis. Such analysis shall describe the impact of the proposed rule or regulation on such State educational agencies and local educational agencies and shall set forth, with respect to such agencies, the matters required under section 603 of title 5, United States Code, to be set forth with respect to small entities. The initial regulatory impact analysis (or a summary) shall be published in the Federal Register at the time of the publication of general notice of proposed rulemaking for the rule or regulation.
 (2)Final ruleWhenever the Secretary promulgates a final version of a rule or regulation with respect to which an initial regulatory impact analysis is required by paragraph (1), the Secretary (acting through the Director) shall prepare a final regulatory impact analysis with respect to the final version of such rule or regulation. Such analysis shall set forth, with respect to State educational agencies and local educational agencies serving schools with a locale code of 32, 33, 41, 42, or 43, as determined by the Secretary, the matters required under section 604 of title 5, United States Code, to be set forth with respect to small entities. The Secretary shall make copies of the final regulatory impact analysis available to the public and shall publish, in the Federal Register at the time of publication of the final version of the rule or regulation, a statement describing how a member of the public may obtain a copy of such analysis.
 (3)Regulatory flexibility analysisIf a regulatory flexibility analysis is required by chapter 6 of title 5, United States Code, for a rule or regulation to which this subsection applies, such analysis shall specifically address the impact of the rule or regulation on State educational agencies and local educational agencies serving schools with a locale code of 32, 33, 41, 42, or 43, as determined by the Secretary..
 (b)Effective dateSection 221(c) of the Department of Education Organization Act, as added by subsection (a), shall apply to regulations proposed more than 30 days after the date of the enactment of this Act.
				IIIAssistance to Rural Schools for Implementing and Evaluating Digital Learning
			301.Program authorized
 (a)Grants to eligible partnershipsFrom the amounts appropriated to carry out this title, the Secretary of Education is authorized to award grants, on a competitive basis, to eligible partnerships to carry out the activities described in section 304.
 (b)Duration of grantA grant under subsection (a) shall be awarded for not less than a 3-year and not longer than a 5-year period.
 (c)Fiscal AgentIf an eligible partnership receives a grant under this title, a school partner in the partnership shall serve as the fiscal agent for the partnership.
 302.ApplicationAn eligible partnership desiring a grant under this title shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include the following:
 (1)A description of the eligible partnership, including the name of each of the partners and their respective roles and responsibilities.
 (2)A description of the technology-based learning practice, tool, strategy, or course that the eligible partnership proposes to develop or implement using the grant funds.
 (3)An assurance that all teachers of record hold the relevant license and are otherwise qualified to implement any technology-based practice, tool, strategy, or course using the grant funds.
 (4)An assurance that all students in a class or school implementing a practice, tool, strategy or course using the grant funds will have access to any equipment necessary to participate on a full and equitable basis.
 (5)An assurance that the proposed uses of smartphones, laptops, tablets, or other devices susceptible to inappropriate use have the informed consent of parents or guardians and are not inconsistent with any policies of the local educational agency on the use of such devices.
 (6)Information relevant to the selection criteria under section 303(c). (7)A description of the evaluation to be undertaken by the eligible partnership, including—
 (A)how the school partner and the evaluation partner will work together to implement the practice, tool, strategy, or course in such a way that permits the use of a rigorous, independent evaluation design that meets the standards of the What Works Clearinghouse of the Institute of Education Sciences; and
 (B)a description of the evaluation design that meets such standards, which will be used to measure any significant effects on the outcomes described in paragraphs (1) through (3) of section 305(a).
 (8)An estimate of the number of students to be reached through the grant and evidence of its capacity to reach the proposed number of students during the course of the grant.
 (9)Any other information the Secretary may require. 303.Application review and award basis (a)Peer reviewThe Secretary shall use a peer review process to review applications for grants under this title. The Secretary shall appoint individuals to the peer review process who have relevant expertise in digital learning, research and evaluation, standards quality and alignment, and rural education.
 (b)Award basisIn awarding grants under this title, the Secretary shall ensure, to the extent practicable, diversity in the type of activities funded under the grants.
 (c)Selection criteriaIn evaluating an eligible partnership’s application for a grant under this title, the Secretary shall consider—
 (1)the need for the proposed technology-based learning practice, tool, strategy, or course; (2)the quality of the design of the proposed practice, tool, strategy, or course;
 (3)the strength of the existing research evidence with respect to such practice, tool, strategy, or course;
 (4)the experience of the eligible partnership; and (5)the quality of the evaluation proposed by the eligible partnership.
 (d)Dedicated funding for fringe rural, distant rural, and remote rural schoolsNot less than 50 percent of the grant funds awarded under this title shall be awarded to eligible partnerships that provides assurances that the school partners in the eligible partnership will ensure that each school to be served by the grant is designated with a school locale code of 32, 33, 41, 42, or 43, as determined by the Secretary.
				304.Use of funds
				(a)Required use of funds
 (1)In generalAn eligible partnership receiving a grant under this title shall use such funds to implement and evaluate the results of technology-based learning practices, strategies, tools, or courses, including the practices, strategies, tools, or courses identified under paragraphs (2) through (6).
 (2)Tools and courses designed to personalize the learning experienceTechnology-based tools and courses identified under this paragraph include the following types of tools and courses designed to personalize the learning experience:
 (A)Technology-based personalized instructional systems. (B)Adaptive software, games, or tools, that can be used to personalize learning.
 (C)Computer-based tutoring courses to help struggling students. (D)Games, digital tools, and smartphone or tablet applications to improve students’ engagement, focus, and time on task.
 (E)Other tools and courses designed to personalize the learning experience. (3)Practices and strategies designed to aid and inform instructionTechnology-based practices and strategies identified under this paragraph include the following types of practices and strategies designed to aid and inform instruction:
 (A)Adaptive software, games, or tools that can be used for the purpose of formative assessment. (B)Web resources that provide teachers and their students access to instructional and curricular materials that are—
 (i)aligned with high-quality standards; and (ii)designed to prepare students for college and a career, such as a repository of primary historical sources for use in history and civics courses or examples of developmentally appropriate science experiments.
 (C)Online professional development opportunities, teacher mentoring opportunities, and professional learning communities.
 (D)Tools or web resources designed to address specific instructional problems. (E)Other practices and strategies designed to personalize the learning experience.
						(4)Tools, courses, and strategies designed to improve the achievement of students with specific
 educational needsTechnology-based tools, courses, and strategies identified under this paragraph include the following types of tools, courses, and strategies designed to meet the needs of students with specific educational needs:
 (A)Digital tools specifically designed to meet the needs of students with a particular disability. (B)Online courses that give students who are not on track to graduate or have already dropped out of school the opportunity for accelerated credit recovery.
 (C)Language instruction courses, games, or software designed to meet the needs of English language learners.
 (D)Other tools, courses, and strategies designed to personalize the learning experience. (5)Tools, courses, and strategies designed to help students develop 21st century skillsTechnology-based tools, courses, and strategies identified under this paragraph include peer-to-peer virtual learning opportunities to be used for the purposes of project-based learning, deeper learning, and collaborative learning, and other tools, courses, and strategies designed to help students develop 21st century skills, such as the ability to think critically and solve problems, be effective communicators, collaborate with others, and learn to create and innovate.
					(6)Technology-based or online courses that allow students to take courses that they would not
 otherwise have access toTechnology-based or online courses identified under this paragraph include courses or collections of courses approved by the applicable local educational agency or State educational agency that provide students with access to courses that they would not otherwise have access to, such as the following:
 (A)An online repository of elective courses. (B)Online or software-based courses in foreign languages, especially in languages identified as critical or in schools where a teacher is not available to teach the language or course level a student requires.
 (C)Online advanced or college-level courses that can be taken for credit. (b)Authorized use of fundsAn eligible partnership receiving a grant under this title may use grant funds to—
 (1)develop or implement the technology for technology-based learning strategies, practices, courses, or tools to be carried out under the grant;
 (2)purchase hardware or software needed to carry out such strategies, practices, courses, or tools under the grant, except that such purchases may not exceed 50 percent of total grant funds;
 (3)address the particular needs of student subgroups, including students with disabilities and English-language learners;
 (4)provide technology-based professional development or professional development on how to maximize the utility of technology; and
 (5)address issues of cost and capacity in rural areas and shortage subjects. (c)SupplementationAn eligible partnership that receives a grant under this title shall use the grant funds to supplement, not supplant, the work of teachers with students, and may not use such funds to reduce staffing levels for the school partners in the eligible partnership.
 (d)Teacher of recordFor each student in a class or school implementing a practice, tool, strategy, or course using grant funds provided under this title, there shall be a teacher of record, holding the relevant certification or license, and otherwise qualified to implement any digitally based practice, tool, strategy or course using the grant funds. An eligible partnership shall use grant funds provided under this title, and shall determine the extent and nature of pedagogical uses of digital tools, in a manner that is consistent with the judgments of teachers of record about what is developmentally appropriate for students.
				305.Data collection and evaluation
 (a)In generalEach eligible partnership receiving a grant under this title shall require its evaluation partner to complete an independent, comprehensive, well-designed, and well-implemented evaluation that meets the standards of the What Works Clearinghouse after the third year of implementation of the grant to measure the effect of the practice, tool, strategy, or course on—
 (1)growth in student achievement, as measured by high quality assessments that provide objective, valid, reliable measures of student academic growth and information on whether a student is on-track to graduate ready for college and career;
 (2)costs and savings to the school partner; and (3)at least one of the following:
 (A)Student achievement gaps. (B)Graduation and dropout rates.
 (C)College enrollment. (D)College persistence.
 (E)College completion. (F)Placement in a living-wage job.
 (G)Enhanced teacher or principal effectiveness as measured by valid, reliable, and multiple measures of student achievement and other appropriate measures.
 (b)EvaluationThe Secretary shall— (1)acting through the Director of the Institute of Education Sciences—
 (A)evaluate the implementation and impact of the activities supported under the grant program authorized under this section; and
 (B)identify best practices; and (2)disseminate, in consultation with the regional educational laboratories established under part D of the Education Sciences Reform Act of 2002 and comprehensive centers established under the Educational Technical Assistance Act of 2002, research on best practices in school leadership.
 (c)Implementation evaluationAn evaluation partner may use funds under this title to carry out an implementation evaluation designed to provide information that may be useful for schools, local educational agencies, States, consortia of schools, and charter school networks seeking to implement similar practices, tools, strategies, or courses in the future.
 (d)Publication of resultsUpon completion of an evaluation described in subsection (a), (b), or (c) the evaluation partner shall—
 (1)submit a report of the results of the evaluation to the Secretary; and (2)make publicly available such results.
 306.DefinitionsIn this title: (1)Digital learning partnerThe term digital learning partner means an organization with expertise in the technology required to develop or implement the digital learning practices, tools, strategies, or courses proposed by the school partner with which the digital learning partner will partner or has partnered under this title, such as—
 (A)an institution of higher education; (B)a nonprofit organization; or
 (C)an organization with school development or turnaround experience. (2)Eligible partnershipThe term eligible partnership means a partnership that includes a school partner and not less than 1—
 (A)digital learning partner, except that in a case in which a school partner or evaluation partner demonstrates expertise in digital learning to the Secretary; and
 (B)evaluation partner. (3)Evaluation partnerThe term evaluation partner means a partner that has the expertise and ability to carry out the evaluation of a grant received under this title, such as—
 (A)an institution of higher education; (B)a nonprofit organization with expertise in evaluation; or
 (C)an evaluation firm. (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (5)Local educational agencyThe term local educational agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (6)School partnerThe term school partner means a— (A)local educational agency;
 (B)a charter school network that does not include virtual schools; (C)a consortium of public elementary schools or secondary schools;
 (D)a regional educational service agency or similar regional educational service provider; or (E)a consortium of the entities described in subparagraphs (A) through (D).
 (7)SecretaryThe term Secretary means the Secretary of Education. IVElementary and Secondary Education Act Amendments 401.Outreach and technical assistance for rural local educational agencies (a)In generalSubpart 2 of part E of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the following:
					
						9537.Outreach and technical assistance for rural local educational agencies
 (a)OutreachThe Secretary shall engage in outreach to rural local educational agencies regarding opportunities to apply for competitive grant programs under this Act.
 (b)Technical assistanceIf requested to do so, the Secretary shall provide technical assistance to rural local educational agencies with locale codes 32, 33, 41, 42, or 43, or an educational service agency representing rural local educational agencies with locale codes 32, 33, 41, 42, or 43 on applications or pre-applications for any competitive grant program under this Act. No rural local educational agency or education service agency shall be required to request technical assistance or include any technical assistance provided by the Secretary in any application..
 (b)Conforming amendmentThe table of contents for such Act is amended by inserting after the item relating to section 9536 the following:
					
						
							Sec. 9537. Outreach and technical assistance for rural local educational agencies..
 402.Rural consolidated planSection 9305 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7845) is amended by adding at the end the following:
				
					(e)Rural consolidated plan
 (1)In GeneralTwo or more eligible local educational agencies, a consortium of eligible local education service agencies, or an education service agency on behalf of eligible local educational agencies may submit plans or applications for one or more covered programs to the State educational agency on a consolidated basis, if each eligible local educational agency impacted elects to participate in the joint application or elects to allow the educational service agency to apply on its behalf.
 (2)Eligible local educational agencyFor the purposes of this subsection, the term eligible local educational agency means a local educational agency that is an eligible local educational agency under part B of title VI..
			VExpanded Learning Opportunities
 501.Expanded learning opportunitiesSubtitle D of the Consolidated Farm and Rural Development Act is amended by inserting after section 365 (7 U.S.C. 2008) the following:
				
					366.Expanded learning opportunities
 (a)PurposeThe purpose of this section is to enhance expanded learning time opportunities in rural areas by helping communities—
 (1)to establish expanded learning time opportunities, including after-school programs; and (2)to improve existing programs by overcoming barriers to service.
 (b)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a local educational agency (as such term is defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), educational service agency, community-based organization, another public or private entity, or a consortium of 2 or more such agencies, organizations, or entities.
 (2)Expanded learning timeThe term expanded learning time means using a longer school day, week, or year schedule to significantly increase the total number of school hours, in order to include additional time for—
 (A)instruction and enrichment in core academic subjects, other academic subjects, and other activities that contribute to a well-rounded education; and
 (B)instructional and support staff to collaborate, plan, and engage in professional development (including professional development on family and community engagement) within and across grades and subjects.
 (3)Rural areaThe term rural area means an area that is served by an elementary or secondary school that is designated with a school locale code of 32, 33, 41, 42, or 43, as determined by the Secretary of Education.
							(c)Grants
 (1)In generalThe Secretary shall make grants to eligible entities to improve, expand, or establish expanded learning time programs, and afterschool programs (taking place during non-school hours), in rural areas.
 (2)RequirementEach grant under this section shall be in an amount of not less than $25,000. (d)Duration (1)Term of grantThe term of a grant under this section may not be for less than 3 years.
 (2)RenewalThe Secretary may renew a grant under this section for a period of not less than 3 years, based on the performance of the eligible entity during the previous grant term.
 (e)UsesAs a condition of the receipt of a grant under this section, an eligible entity shall use the grant to fund projects and activities described in subsection (c), including transportation, professional development, training, recruitment and retention of staff, staff compensation for additional hours worked, increasing access to technology, and planning.
 (f)EvaluationThe Secretary may use not more than 1 percent of the funds under this section— (1)to conduct evaluations of the effectiveness of programs and activities assisted under subsection (c); and
 (2)to disseminate the results of those evaluations for the purpose of refining, improving, and strengthening programs.
 (g)Outreach, training, and technical assistanceThe Secretary may use not more than 3 percent of the funds made available to carry out this section—
 (1)to conduct outreach, including bidders’ conferences, to ensure widespread knowledge of the availability of resources described in subsection (c);
 (2)to disseminate information on best practices and successful program models for serving children and youth in rural areas; and
 (3)to provide capacity building, training, and technical assistance to after-school programs and providers in rural areas.
							(h)Application
 (1)In generalTo be considered for a grant under this section, each eligible entity shall submit to the Secretary an application at such time, in such manner, and accompanied by such information as the Secretary may require.
 (2)ContentsAn application submitted pursuant to paragraph (1) shall include— (A)a description of the expanded learning time program to be funded, including—
 (i)an assurance that the program will take place in a safe and easily accessible facility; (ii)a description of how children and youth participating in the program will travel safely between the program site and home;
 (iii)a description of how the eligible entity will disseminate information about the program, including the location of the program, to the community in a manner that is understandable and accessible;
									(iv)
 (I)a description of the services to be provided to children and youth, which may include a broad array of activities, such as—
 (aa)academic enrichment and youth development activities; (bb)drug and violence prevention programs;
 (cc)counseling programs; (dd)art, music, physical fitness, and recreational programs;
 (ee)technology education programs; (ff)character education programs; and
 (gg)service-learning programs; (II)the roles and responsibilities of the partners in providing the services; and
 (III)how the services enhance an existing expanded learning time program; and (v)an assurance that the program will provide a nutritious snack or meal that meets nutrition standards established by the Secretary;
 (B)an assurance that the proposed program was developed, and will be carried out, in active collaboration with the schools the students attend;
 (C)an assurance that funds provided under this section will be used to increase the level of State, local, and other non-Federal funds that would, in the absence of funds under this section, be made available for programs and activities authorized under this section, and in no case supplant Federal, State, local, or non-Federal funds;
 (D)a description of the partnership between a local educational agency, a community-based organization, or another public entity or private entity, if applicable; and
 (E)such additional assurances as the Secretary determines to be necessary to ensure compliance with this section.
 (i)PriorityThe Secretary shall give priority to applications that— (1)propose partnerships between 2 or more eligible entities; or
 (2)propose that a majority of the students participating in the expanded learning time program are eligible for free or reduced price school meals under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
 (j)ConstructionNothing in this Act shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to employees of a school or local educational agency under Federal, State, or local laws (including applicable regulations or court orders as well as requirements that school districts negotiate and meet and confer in good faith) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employers and their employees.
 (k)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section— (1)$25,000,000 for fiscal year 2016;
 (2)$50,000,000 for fiscal year 2017; and (3)such sums as are necessary for each of fiscal years 2018 through 2020..
			
